Exhibit (10) (c)

Execution Copy

--------------------------------------------------------------------------------


CHANGE-IN-CONTROL AGREEMENT

        THIS IS A CHANGE-IN-CONTROL AGREEMENT (the “Agreement”) dated as of May
1, 2003 (the “Effective Date”) between West Pharmaceutical, Services, Inc., a
Pennsylvania corporation, (the “Company”) and Bruce S. Morra (“Executive”).


BACKGROUND

        The Company and Executive are parties to a “Confidentiality and
Non-Competition Agreement” dated as of April 7, 2003 (the “Non-Competition
Agreement”) a copy of which is attached hereto as Exhibit “A.” Under the
Non-Competition Agreement, Executive is eligible to receive severance
compensation and certain other benefits in the event his employment is
terminated by the Company other than for cause or by reason of death,
disability, continuous willful misconduct to the detriment of the Company or
retirement pursuant to the Company’s Employees’ Retirement Plan.

        The Company now desires to provide Executive with certain enhanced
compensation and benefits in the event that Executive’s employment is terminated
following a Change in Control (as defined herein). The Company and Executive
also desire to amend the Non-Competition Agreement, as set forth in this
Agreement.


AGREEMENT

        In consideration of the foregoing, the Company and Executive, each
intending to be legally bound, agree as follows:

1.    Definitions.As used in this Agreement, the following terms will have the
meanings set forth below:


    (a)     An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.


    (b)     “Change in Control” means a change in control of a nature that would
be required to be reported in response to Item 1 of a Current Report on Form 8-K
as in effect on the Effective Date pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, (the “Act”) provided, that, without
limitation, a Change in Control shall be deemed to have occurred if:


      (i)     Any Person, other than:


        (1)   the Company,  


        (2)   any Person who on the date hereof is a director or officer of the
Company, or  


        (3)   a trustee or fiduciary holding securities under an employee
benefit plan of the Company,  


  is or becomes the “beneficial owner” (as defined in Rule 13-d3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or


      (ii)     During any period of two consecutive years during the term of
this Agreement, individuals who at the beginning of such period constitute the
Board of Directors of the Company cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period; or


      (iii)     The shareholders of the Company approve: (A) a plan of complete
liquidation of the Company; or (B) an agreement for the sale or disposition of
all or substantially all of the Company’s assets; or (C) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation, or reorganization
(collectively, a “Transaction”) that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Transaction.


    (c)     “Code” means the Internal Revenue Code of 1986, as amended.


    (d)     “Constructive Termination” means the occurrence of any of the
following events:


      (i)     The Company requires Executive to assume any duties inconsistent
with, or the Company makes a significant diminution or reduction in the nature
or scope of Executive’s authority or duties from, those assigned to or held by
Executive on the Effective Date;


      (ii)     A material reduction in Executive’s annual salary or incentive
compensation opportunities;


      (iii)     A relocation of Executive’s site of employment to a location
more than 50 miles from Executive’s site of employment on the Effective Date;


      (iv)     The Company fails to provide Executive with substantially the
same fringe benefits that were provided to Executive as of the Effective Date,
or with a package of fringe benefits that, although one or more of such benefits
may vary from those in effect as of the Effective Date, is substantially at
least as beneficial to Executive in all material respects as such fringe
benefits taken as a whole; or


      (v)     A successor of the Company does not assume the Company’s
obligations under this Agreement, expressly or as a matter of law.


  Notwithstanding the foregoing, no Constructive Termination will be deemed to
have occurred under any of the following circumstances:


        (1)   Executive will have consented in writing or given a written waiver
to the occurrence of any of the events enumerated in clauses (i) through (v)
above;  


        (2)   Executive will have failed to give the Company written notice
stating Executive’s intention to claim Constructive Termination and the basis
for that claim at least 10 days in advance of the effective date of Executive’s
resignation; or  


        (3)   The event constituting a Constructive Termination has been cured
by the Company prior to the effective date of Executive’s resignation.  


    (f)     “Payment” means


      (i)     any amount due or paid to Executive under this Agreement,


      (ii)     any amount that is due or paid to Executive under any plan,
program or arrangement of the Company and any of its Subsidiaries, and


      (iii)     any amount or benefit that is due or payable to Executive under
this Agreement or under any plan, program or arrangement of the Company and any
of its Subsidiaries not otherwise covered under clause (i) or (ii) hereof which
must reasonably be taken into account under section 280G of the Code and the
Regulations in determining the amount of the “parachute payments” received by
Executive, including, without limitation, any amounts which must be taken into
account under the Code and Regulations as a result of (1) the acceleration of
the vesting of any option, restricted stock or other equity award granted under
any equity plan of the Company or otherwise, (2) the acceleration of the time at
which any payment or benefit is receivable by Executive or (3) any contingent
severance or other amounts that are payable to Executive.


    (g)     “Person” means an individual, a corporation, a partnership, an
association, a trust or other entity or organization.


    (h)     “Regulations” means the proposed, temporary and final regulations
under section 280G of the Code or any successor provision thereto.


    (i)     “Retirement Plan” means the West Pharmaceutical Services, Inc.
Employees’ Retirement Plan and any successor plan thereto.


    (j)     “Savings/Deferred Comp Plan” means The Company’s Salaried Employees’
Savings Plan, The Company’s Non-Qualified Deferred Compensation Plan for
Designated Executive Officers and any other similar plan established from time
to time that may allow executive officers to defer taxation of compensation.


    (k)     “Subsidiary” has the meaning ascribed to the term by section 425(f)
of the Code.


    (l)     “Termination Date” means the date on which Executive ceases to be
employed by the Company or any of its Subsidiaries or Affiliates for any reason.


2.    Termination Following a Change in Control.


    (a)     Executive will be entitled to the benefits specified in Section 3
(Benefits Payable Upon Termination of Employment) if,


      (i)     at any time within two years after a Change in Control has
occurred, Executive’s employment by the Company is terminated:


        (1)   by the Company, other than by reason of death, disability,
continuous willful misconduct to the detriment of the Company, or retirement at
Executive’s normal retirement date under the Retirement Plan, or  


        (2)   as a result of Executive’s resignation at any time following
Executive’s Constructive Termination; or  


      (ii)     Executive resigns for any reason within 30 days following the
first anniversary of a Change in Control.


  Except as otherwise set forth in Section 2(b) Executive will not be entitled
to the benefits specified in Section 3 hereof if Executive’s employment
terminates for any other reason or if, at any time thereafter, Executive is in
breach of any of Executive’s obligations under this Agreement or the
Non-Competition Agreement.


    (b)     If the Company executes an agreement, the consummation of which
would result in the occurrence of a Change in Control, then, with respect to a
termination:


      (i)     by the Company, other than by reason of death, disability,
continuous willful misconduct to the detriment of the Company, or retirement at
Executive’s normal retirement date under the Retirement Plan, or


      (ii)     as a result of Executive’s resignation at any time following
Executive’s Constructive Termination occurring after the date of such agreement
(and, if such agreement expires or is terminated prior to consummation, prior to
the expiration or termination of such agreement)


  a Change in Control shall be deemed to have occurred as of the date of the
execution of such agreement and Executive will be entitled to the severance
compensation specified in Section 3 hereof.


3.    Benefits Payable Upon Termination of Employment. Upon termination of
employment as set forth in Section 2 (Termination Following a Change in Control)
Executive will be entitled to the following benefits:


    (a)    Severance Compensation. Executive will be entitled to severance
compensation in an amount equal to three times the sum of:


      i)     Executive’s highest annual base salary rate in effect during the
year of the termination of Executive’s employment, plus


      ii)     the aggregate amount of the annual bonuses paid or payable to
Executive for the three fiscal years immediately preceding a Change in Control
divided by the number of fiscal years as to which such bonuses were paid or
payable;


  provided, however, that if at any time before the third anniversary of the
Termination Date, Executive either (x) elects retirement under the Retirement
Plan, or (y) could have been compelled to retire under the Retirement Plan if
Executive had remained employed by the Company, Executive’s severance
compensation under this Section 3(a) will be reduced by an amount equal to the
product obtained by multiplying such severance compensation by a fraction the
numerator of which is the number of days elapsed from the Termination Date until
the date on which either of the events described in clauses (x) or (y) first
occurs, and the denominator of which is 1095.


  The severance compensation paid hereunder will not be reduced to the extent of
any other compensation for Executive’s services that Executive receives or is
entitled to receive from any other employment consistent with the terms of this
Agreement.


    (b)    Equivalent of Vested Savings/Deferred Comp Plan Benefit. The Company
will pay to Executive the difference, if any, between


      (i)     the benefit Executive would be entitled to receive under the
Savings/Deferred Comp Plan if the Company’s contributions to the
Savings/Deferred Comp Plan were fully vested upon the termination of Executive’s
employment, and


      (ii)     the benefit Executive is entitled to receive under the terms of
the Savings/Deferred Comp Plan upon termination of Executive’s employment.


      Any   such benefit will be payable at such time and in such manner as
benefits are payable to Executive under the Savings/Deferred Comp Plan.


      (c)    Unvested Equity Awards. All stock options, other equity-based
awards and shares of the Company’s stock granted or awarded to Executive
pursuant to any Company compensation or benefit plan or arrangement, but which
are unvested, will vest immediately upon termination of Executive’s employment.
The provisions of this Section 3(c) will supersede the terms of any such grant
or award made to Executive under any such plan or arrangement to the extent
there is an inconsistency between the two.


      (d)    Employee and Executive Benefits.Executive will be entitled to a
continuation of all hospital, major medical, medical, dental, life and other
insurance benefits not otherwise addressed in this Agreement in the same manner
and amount to which Executive was entitled on the date of a Change in Control or
on the date of Constructive Termination of Executive’s employment (whichever
benefits are more favorable to Executive) until the earlier of


        (i)      a period of 36 months after the Termination Date,  


        (ii)      Executive’s retirement under the Retirement Plan, or  


        (iii)      Executive’s eligibility for similar benefits with a new
employer.  


  Assistance in finding new employment will be made available to Executive by
the Company if Executive so requests. Upon termination of Executive’s
employment, Company cars must be returned to the Company.


4.    Additional Payments.


    (a)    Gross-Up Payment. Notwithstanding anything herein to the contrary, if
it is determined that any Payment would be subject to the excise tax imposed by
section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any interest or penalties thereon, is
herein referred to as an “Excise Tax”) then Executive shall be entitled to an
additional payment (a “Gross-Up Payment”) in an amount that will place Executive
in the same after-tax economic position that Executive would have enjoyed if the
Excise Tax had not applied to the Payment.


    (b)    Determination of Gross-Up Payment. Subject to the provisions of
Section 4(c) all determinations required under this Section 4, including whether
a Gross-Up Payment is required, the amount of the Payments constituting excess
parachute payments, and the amount of the Gross-Up Payment, shall be made by the
accounting firm that was the Company’s independent auditors immediately prior to
the Change in Control (or, in default thereof, an accounting firm mutually
agreed upon by the Company and Executive) (the “Accounting Firm”) which shall
provide detailed supporting calculations both to Executive and the Company
within fifteen days of the Change in Control, the Termination Date or any other
date reasonably requested by Executive or the Company on which a determination
under this Section 4 is necessary or advisable. The Company shall pay to
Executive the initial Gross-Up Payment within five (5) days of the receipt by
Executive and the Company of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by Executive, the
Company shall cause the Accounting Firm to provide Executive with an opinion
that the Accounting Firm has substantial authority under the Code and
Regulations not to report an Excise Tax on Executive’s federal income tax
return. Any determination by the Accounting Firm shall be binding upon Executive
and the Company. If the initial Gross-Up Payment is insufficient to cover the
amount of the Excise Tax that is ultimately determined to be owing by Executive
with respect to any Payment (hereinafter an “Underpayment”) the Company, after
exhausting its remedies under Section 4(c) below, shall promptly pay to
Executive an additional Gross-Up Payment in respect of the Underpayment.


    (c)    Procedures. Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notice shall be given as soon
as practicable after Executive knows of such claim and shall apprise the Company
of the nature of the claim and the date on which the claim is requested to be
paid. Executive agrees not to pay the claim until the expiration of the
thirty-day period following the date on which Executive notifies the Company, or
such shorter period ending on the date the Taxes with respect to such claim are
due (the “Notice Period”). If the Company notifies Executive in writing prior to
the expiration of the Notice Period that it desires to contest the claim,
Executive shall: (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably acceptable to Executive; (iii)
cooperate with the Company in good faith in contesting the claim; and (iv)
permit the Company to participate in any proceedings relating to the claim.
Executive shall permit the Company to control all proceedings related to the
claim and, at its option, permit the Company to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by the Company, Executive
agrees either to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner and to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts as the Company shall determine; provided, however,
that, if the Company directs Executive to pay such claim and pursue a refund,
the Company shall advance the amount of such payment to Executive on an
after-tax and interest-free basis (the “Advance”). The Company’s control of the
contest related to the claim shall be limited to the issues related to the
Gross-Up Payment and Executive shall be entitled to settle or contest, as the
case may be, any other issues raised by the Internal Revenue Service or other
taxing authority. If the Company does not notify Executive in writing prior to
the end of the Notice Period of its desire to contest the claim, the Company
shall pay to Executive an additional Gross-Up Payment in respect of the excess
parachute payments that are the subject of the claim, and Executive agrees to
pay the amount of the Excise Tax that is the subject of the claim to the
applicable taxing authority in accordance with applicable law.


    (d)    Repayments. If, after receipt by Executive of an Advance, Executive
becomes entitled to a refund with respect to the claim to which such Advance
relates, Executive shall pay the Company the amount of the refund (together with
any interest paid or credited thereon after Taxes applicable thereto). If, after
receipt by Executive of an Advance, a determination is made that Executive shall
not be entitled to any refund with respect to the claim and the Company does not
promptly notify Executive of its intent to contest the denial of refund, then
the amount of the Advance shall not be required to be repaid by Executive and
the amount thereof shall offset the amount of the additional Gross-Up Payment
then owing to Executive.


    (e)    Further Assurances. The Company shall indemnify Executive and hold
Executive harmless, on an after-tax basis, from any costs, expenses, penalties,
fines, interest or other liabilities (“Losses”) incurred by Executive with
respect to the exercise by the Company of any of its rights under this Section
4, including, without limitation, any Losses related to the Company’s decision
to contest a claim or any imputed income to Executive resulting from any Advance
or action taken on Executive’s behalf by the Company hereunder. The Company
shall pay all legal fees and expenses incurred under this Section 4 and shall
promptly reimburse Executive for the reasonable expenses incurred by Executive
in connection with any actions taken by the Company or required to be taken by
Executive hereunder. The Company shall also pay all of the fees and expenses of
the Accounting Firm, including, without limitation, the fees and expenses
related to the opinion referred to in Section 4(b).


5.    Payment of Severance Compensation.


    (a)     The severance compensation set forth in Section 3(a) shall be
payable in 36 equal monthly installments commencing on the first day of the
month following the month in which Executive’s employment terminates. However,
Executive may elect in writing, in accordance with the provisions of this
Section, to receive Executive’s severance compensation in a lump sum at a later
time or in installments in amounts and at times elected by Executive, but
Executive’s election will not entitle Executive to receive severance
compensation sooner than permitted by the preceding sentence.


    (b)     Executive must elect to receive amounts in installments or to defer
payments by filing a written election with the Company, which specifies the time
at which payments are to be made and the amounts of such payments. Executive’s
election to receive installment payments or to defer payments will not be valid
unless it is made prior to the time Executive is entitled to receive any
payments under this Agreement. The last such election in effect on the day
before a termination of employment will be controlling. No election may be made
on or after termination of employment.


    (c)     The payment of deferred amounts must commence no earlier than the
first business day of the calendar year following the termination of Executive’s
employment and no later than the third calendar year following the attainment of
normal retirement age under the Retirement Plan.


6.    Legal Fees. The Company will pay all legal fees and expenses which
Executive may incur as a result of the Company’s contesting the validity or
enforceability of this Agreement.


7.    Payments Final. In the event of a termination of Executive’s employment
under the circumstances described in this Agreement, the arrangements provided
for by this Agreement, and any other agreement between the Company and Executive
in effect at that time and by any other applicable plan of the Company in which
Executive then participates, will constitute the entire obligation of the
Company to Executive, and performance of that obligation will constitute full
settlement of any claim that Executive might otherwise assert against the
Company on account of such termination. The Company’s obligation to pay
Executive under this Agreement will be absolute and unconditional and will not
be affected by any circumstance, including without limitation, any set-off,
counterclaim, defense or other rights the Company may have against Executive or
anyone else as long as Executive is not in beach of Executive’s obligations
under this Agreement or the Non-Competition Agreement.


8.    Vesting in the Event of a Change in Control. In the event of a Change in
Control, all stock options, equity-based awards and shares of the Company’s
stock granted or awarded to Executive pursuant to any Company compensation or
benefit plan or arrangement, but which are unvested at that time, will vest
immediately upon such Change in Control. The provisions of this Section 8 will
supersede the terms of any such grant or award made to Executive under any such
plan or arrangement to the extent there is an inconsistency between the two.


9.    Duration of Agreement. This Agreement shall commence on the Effective Date
and shall continue until terminated as provided in this Section 9. This
Agreement may be terminated only under the following circumstances:


      (i)     At any time by the mutual written consent of Executive and the
Company; and


      (ii)     By the Company at the end of each successive two-year period
commencing on the Effective Date by giving Executive written notice at least one
year in advance of such termination, except that such termination and written
notice will not be effective unless Executive will be employed by the Company on
the date of termination .


10.     Amendment of Prior Agreements.


    (a)    Amendment of Non-Competition Agreement. The Company and Executive
agree that the Non-Competition Agreement is amended in the manner set forth in
the form of amendment attached to this Agreement as Exhibit “A.” The execution
of such amendment by Executive shall be a condition to the Company’s execution
of this Agreement.


11.    Miscellaneous.


    (a)     This Agreement will be binding upon and inure to the benefit of
Executive, Executive’s personal representatives and heirs and the Company and
any successor of the Company, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by Executive.


    (b)     Should any provision of this Agreement be adjudged to any extent
invalid by any competent tribunal, that provision will be deemed modified to the
extent necessary to make it enforceable.


    (c)     This Agreement will be governed and construed in accordance with the
laws of the Commonwealth of Pennsylvania.


    (d)     This Agreement constitutes the entire agreement and understanding
between the Company and Executive with respect to the subject matter hereof and
merges and supersedes all prior discussions, agreements and understandings
between the Company and Executive with respect to such matters.


    (e)     This Agreement may be executed in one or more counterparts, which
together shall constitute a single agreement.


IN   WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.


EXECUTIVE  


By:                                                      
Bruce S. Morra, Ph.D.



WEST   PHARMACEUTICAL SERVICES, INC.


By:                                                      
Donald E. Morel, Jr., Ph.D., Chairman of the
Board, President and Chief Executive Officer